DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on July 8, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on July 8, 2021, have been entered.

Status of Claims
Amendment of claim 15 and cancellation of claims 16-19 is acknowledged.
Claims 1-15 are currently pending and are the subject of this office action.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2020.
Claim 15 presently under examination.

1- T13 as the ester,
2- Hypogonadism as the disease, and
3- SHBG as the biomarker.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Priority
This application is a continuation of U.S. Patent Application No. 15/139,251, filed April 26, 2016, which is a continuation of U.S. Patent Application No. 14/292,615 filed May 30, 2014 which is a continuation-in-part of U.S. Patent Application No. 13/843,403 filed March 15, 2013 which is a continuation-in-part of U.S. Patent Application No. 12/350,930, filed January 8, 2009.


Claim Rejections - 35 USC § 112 (Modified Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claim 15 recites: “that provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
it provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period) and biological outcome (maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL) which is simply a wish to know the amount/s that will satisfy the above properties.  
Accordingly, there is insufficient written description encompassing: a method for treating testosterone deficiency comprising the administration of C13 ester of testosterone (T13) in “wherein it provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL”, because the relevant identifying characteristics of the above method such as: formulations, mode of administration, amount of T13 being administered, ratio of compounds being administered, and other characteristics of the above method are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, a method of treating hypogonadism comprising the administration of C13 ester of testosterone while providing the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintaining the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL., does not distinguish any particular method from other methods having the same activity or function (i.e. treating hypogonadism comprising the administration of C13 esters of testosterone) and as such does not satisfy the written-description requirement. 
 Applicant has not disclosed enough relevant, identifying characteristics, such as formulations, mode of administration, amount of T13, ratio of compounds being administered, and other characteristics, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses (see pages 62-84) some T13 and T14 formulations with a very broad range of active components and additives and some PK data as well some methods of treatment.  However, there is no mention about any effect on biomarkers and under which conditions (specific formulation, amount of T13, frequency of administration, etc.) can the serum testosterone levels be achieved.  In fact, there is no experimental wherein the composition was ever administered to an hypogonadal male. 

Given the broad scope of the claimed subject matter (the large genus of pharmaceutical formulations and dose regimens that might satisfy the instant pharmacodynamic parameters), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the methods for treating hypogonadism comprising the administration of C13 ester of testosterone “that provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL”.
In the absence of structural characteristics that are shared by the methods of treating testosterone deficiency or any other disease comprising the administration of C13 ester of testosterone “that provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of examples to describe the method.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible provide the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL”.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
All the examples in the specification simply disclose some T13 formulations and some PK data on healthy subjects, without any mention of any disease, much less hypogonadism, being treated.  Further, there is no mention of any correlation with any biomarker.  Example 5 recites a prophetic example in order to assess PK parameters in vivo. 






Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et. al. (WO 2006/113505, cited by Applicant).

For claim 15, Dudley teaches: that testosterone is poorly soluble in water and when given orally is essentially completely absorbed into the portal circulation, because of first hepatic metabolism.  As such, when testosterone is administered orally, the serum concentration of testosterone is very low (see [0004]).  To overcome this problem, attempts have been made to alkylate testosterone at the C-17 position, formulate testosterone with lipophilic solvents and surfactants, etc., but without much success (see [0003] through [0006]). 
 In order to solve this problem, the authors teach oral pharmaceutical formulations comprising testosterone esters and a hydrophilic surfactant and a lipophilic surfactant (i.e. pharmaceutically acceptable carriers, see [0007] and [0032]), and wherein the testosterone ester can be any C2-C17 fatty acid ester (see [0033]), and in particular: tridecanoic acid (C13) (see [claim 32).  These esters prevent the metabolism of testosterone and as such increase the amount of available testosterone in serum.
Dudley further teaches a method of treating testosterone deficiency (i.e. hypogonadism) comprising the administration of the above C13 testosterone ester formulations (see paragraph [0011] and [0105]).  

The authors also teach that the compositions can be formulated in capsules (see [0109]). The authors also teach specific testosterone ester formulations, wherein the amount of testosterone ester in the capsule ranges from 120 to 400 mg and in combinations with different lipophilic/hydrophilic surfactant ratios (i.e. acceptable carriers, see table 1 on pages 21-23).

At the time of the invention it would have been prima facie obvious for the skilled in the art to treat hypogonadal males by administering once daily for at least 7 days an amount of a composition comprising a testosterone ester, wherein the testosterone ester is testosterone tridecanoate (T13) and a pharmaceutical acceptable carrier as taught by Dudley.

The statement in claim 15: “that provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method of treating an hypogonadal male subject comprising administering once daily for at least 7 days a pharmaceutical composition comprising T13 and a pharmaceutically acceptable carrier".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “that provides the male subject with a serum testosterone concentration greater than 300 ng/dL for at least 17 hours in a 24 hour period and maintains the subject’s sex hormone finding globulin (SHBG) levels in a range of from 10 nmol/dL to about 46 nmol/dL” appears to be the result of the process made obvious a method of treating an hypogonadal male subject comprising administering once daily for at least 7 days a pharmaceutical composition comprising T13 and a pharmaceutically acceptable carrier", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method disclosed by the prior art (Dudley) do not possess the same material, structural and functional characteristics of the method claimed in the instant application (I.e. to maintain certain biomarkers at certain levels).  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from the method disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claim 15, with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:

“While many of the embodiments of the present invention will be described and exemplified with the palmitic ester of testosterone (TP), the scope of the present invention should not be construed nor limited solely to the delivery of TP per se.  In fact, it should be readily apparent to one of ordinary skill in the art from the teaching herein that the inventive drug delivery systems and compositions therefrom may be suitable for oral delivery of other testosterone esters, such as short-chain (C2-C6), medium chain (C7-C13) and long-chain (C14-C24) fatty acid esters” (see [0033]).


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 25, 2021.